DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 10 and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3-5, 9, 11-13, 15, 17, 19-21, 25-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2020/0304229 A1) (cited in IDS) in view of Ali et al. (WO 2021/260655 A1).

Regarding claim 1, Akkarakaran discloses A method for wireless communication performed by a user equipment (UE) (Fig. 2, [0035]: UE 115), the method comprising:
transmitting, to a base station, a request to use a first waveform for downlink wireless communication (Fig. 4, [0044], [0051]: UE provides, to an eNB, a request for a downlink waveform preference for communication with the eNB. [0049]: the downlink waveform preference may be a first downlink waveform or a second downlink waveform); and
receiving, from the base station, a response to the request that includes an indication of a selected waveform to use for the downlink wireless communication (Fig. 4, [0044], [0053]: UE receives, from the eNB, an indication of a chosen waveform based on the request made by the UE, wherein the request is for the downlink waveform preference).
Akkarakaran does not disclose the request for the downlink waveform preference is to be used during a/the first time period.
However, Ali discloses in [0058], [0061] a UE indicates a requested DL waveform to the gNB, where the requested DL waveform is to be used during a/the first time period ([0058], [0061]: the DL waveform is to be used in a next subsequent DL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the request for the downlink waveform preference for communication with the eNB, as taught by Akkarakaran, for a next subsequent DL transmission to be used by the gNB, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]).

Regarding claim 11, Akkarakaran discloses A user equipment (UE) (Fig. 2, [0035]: UE 115), comprising:
at least one processor (Fig. 2, [0038]: processor 280); and
a memory coupled to the at least one processor (Fig. 2, [0039]: memory 282 coupled to processor 280),
wherein the at least one processor is configured to ([0039]: processor 280 performs execution):
transmit, to a base station, a request to use a first waveform for downlink wireless communication (Fig. 4, [0044], [0051]: UE provides, to an eNB, a request for a downlink waveform preference for communication with the eNB. [0049]: the downlink waveform preference may be a first downlink waveform or a second downlink waveform); and
receive, from the base station, a response to the request that includes an indication of a selected waveform to use for the downlink wireless communication (Fig. 4, [0044], [0053]: UE receives, from the eNB, an indication of a chosen waveform based on the request made by the UE, wherein the request is for the downlink waveform preference).
Akkarakaran does not disclose the request for the downlink waveform preference is to be used during a/the first time period.
However, Ali discloses in [0058], [0061] a UE indicates a requested DL waveform to the gNB, where the requested DL waveform is to be used during a/the first time period ([0058], [0061]: the DL waveform is to be used in a next subsequent DL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the request for the downlink waveform preference for communication with the eNB, as taught by Akkarakaran, for a next subsequent DL transmission to be used by the gNB, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]).

Regarding claim(s) 3, Akkarakaran in view of Ali discloses all features of claim(s) 1 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the first waveform is selected based, at least in part, on one or more parameters associated with the downlink wireless communication ([0058]-[0059]: UE chooses the DL waveform based on different parameters), wherein the one or more parameters include at least one of:
a channel dispersion parameter;
a velocity parameter;
a time alignment parameter;
a phase noise parameter;
a non-linearity parameter;
a power amplifier power reduction parameter;
a number of communication streams;
an indication of a base station associated with the downlink wireless communication ([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns); or
an indication of a beam associated with the downlink wireless communication ([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on a measurement of SSB measurement of a beam swept SSB from the gNB with multiple waveforms for different transmission patterns, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may has the lowest pathloss (Ali: [0059]).

Regarding claim(s) 12, Akkarakaran in view of Ali discloses all features of claim(s) 11 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the first waveform is selected based, at least in part, on at least one of ([0058]-[0059]: UE chooses the DL waveform based on different parameters):
power consumption associated with the first waveform; or
one or more parameters associated with the downlink wireless communication, wherein the one or more parameters include at least one of:
a channel dispersion parameter;
a velocity parameter;
a time alignment parameter;	
a phase noise parameter;
a non-linearity parameter;
a power amplifier power reduction parameter;
a number of communication streams;
an indication of a base station associated with the downlink wireless communication([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns); or
an indication of a beam associated with the downlink wireless communication ([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on a measurement of SSB measurement of a beam swept SSB from the gNB with multiple waveforms for different transmission patterns, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may has the lowest pathloss (Ali: [0059]).

Regarding claim(s) 4, Akkarakaran in view of Ali discloses all features of claim(s) 1 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the selected waveform is based, at least in part, on power consumption associated with the first waveform ([0057]: gNB selects the waveform for DL transmission based on UE power status, i.e., power headroom report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the waveform, as taught by Akkarakaran, based on the UE power status, i.e., power headroom report, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]).

Regarding claim(s) 5, Akkarakaran in view of Ali discloses all features of claim(s) 1 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the selected waveform is based, at least in part, on another one or more parameters associated with the downlink wireless communication ([0057]: gNB selects the waveform for DL based on different parameters), wherein the other one or more parameters include at least one of:
a channel dispersion parameter;
a Rank Indication (RI) request;
a signal to interference plus noise ratio (SINR) parameter;
an integrated phase noise (IPN) parameter;
a number of mobile devices in a same spatial area;
an indication of a base station associated with the downlink wireless communication;
an indication of a beam associated with the downlink wireless communication; or
a battery status indication associated with a battery of the UE ([0057]: the parameter may be an indication of a UE battery power status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the waveform, as taught by Akkarakaran, based on an indication of a UE battery power status, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may save UE power at critical power status (Ali: [0057]).

Regarding claim(s) 13, Akkarakaran in view of Ali discloses all features of claim(s) 11 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the selected waveform is based, at least in part, on at least one of ([0057]: gNB selects the waveform for DL based on different parameters):
power consumption associated with the first waveform ([0057]: gNB selects the waveform for DL transmission based on UE power status, i.e., power headroom report); or
another one or more parameters associated with the downlink wireless communication, wherein the other one or more parameters include at least one of:
a channel dispersion parameter;
a Rank Indication (RI) request;
a signal to interference plus noise ratio (SINR) parameter;
an integrated phase noise (IPN) parameter;
a number of mobile devices in a same spatial area;
an indication of a base station associated with the downlink wireless communication;
an indication of a beam associated with the downlink wireless communication; or
a battery status indication associated with a battery of the UE ([0057]: the parameter may be an indication of a UE battery power status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the waveform, as taught by Akkarakaran, based on an indication of a UE battery power status, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may save UE power at critical power status (Ali: [0057]).

Regarding claim(s) 9 and 15, Akkarakaran in view of Ali discloses all features of claim(s) 1 and 11 as outlined above. 
Akkarakaran discloses wherein the selected waveform comprises the first waveform or a different waveform ([0052]: the eNB chooses a high PAPR waveform (i.e., MC waveform) or a low PAPR waveform (i.e., SC waveform). [0049]: one of these waveforms is the preferred waveform requested by the UE).

Regarding claim 17, Akkarakaran discloses A method for wireless communication performed by a base station (Fig. 2, [0031]: eNB 105), the method comprising:
receiving, from a user equipment (UE), a request to use a first waveform for downlink wireless communication (Fig. 4, [0044], [0051]: a UE provides, to the eNB, a request for a downlink waveform preference for communication with the eNB. [0049]: the downlink waveform preference may be a first downlink waveform or a second downlink waveform); and
transmitting, to the UE, a response to the request that includes an indication of a selected waveform to use for the downlink wireless communication (Fig. 4, [0044], [0053]: UE receives, from the eNB, an indication of a chosen waveform based on the request made by the UE, wherein the request is for the downlink waveform preference).
Akkarakaran does not disclose the request for the downlink waveform preference is to be used during a/the first time period.
However, Ali discloses in [0058], [0061] a UE indicates a requested DL waveform to the gNB, where the requested DL waveform is to be used during a/the first time period ([0058], [0061]: the DL waveform is to be used in a next subsequent DL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the request for the downlink waveform preference for communication with the eNB, as taught by Akkarakaran, for a next subsequent DL transmission to be used by the gNB, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]).

Regarding claim 26, Akkarakaran discloses A base station (Fig. 2, [0031]: eNB 105), comprising:
at least one processor (Fig. 2, [0036]: processor 240); and
a memory coupled to the at least one processor (Fig. 2, [0039]: memory 242 coupled to processor 240),
wherein the at least one processor is configured to ([0039]: processor 280 performs execution):
receive, from a user equipment (UE), a request to use a first waveform for downlink wireless communication (Fig. 4, [0044], [0051]: a UE provides, to the eNB, a request for a downlink waveform preference for communication with the eNB. [0049]: the downlink waveform preference may be a first downlink waveform or a second downlink waveform); and
transmit, to the UE, a response to the request that includes an indication of a selected waveform to use for the downlink wireless communication (Fig. 4, [0044], [0053]: UE receives, from the eNB, an indication of a chosen waveform based on the request made by the UE, wherein the request is for the downlink waveform preference).
Akkarakaran does not disclose the request for the downlink waveform preference is to be used during a/the first time period.
However, Ali discloses in [0058], [0061] a UE indicates a requested DL waveform to the gNB, where the requested DL waveform is to be used during a/the first time period ([0058], [0061]: the DL waveform is to be used in a next subsequent DL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the request for the downlink waveform preference for communication with the eNB, as taught by Akkarakaran, for a next subsequent DL transmission to be used by the gNB, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]).

Regarding claim(s) 19, Akkarakaran in view of Ali discloses all features of claim(s) 17 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the first waveform is based, at least in part, on one or more parameters associated with the downlink wireless communication ([0058]-[0059]: UE chooses the DL waveform based on different parameters), wherein the one or more parameters include at least one of:
a channel dispersion parameter;
a velocity parameter;
a time alignment parameter;
a phase noise parameter;
a non-linearity parameter;
a power amplifier power reduction parameter;
a number of communication streams;
an indication of a base station associated with the downlink wireless communication ([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns); or
an indication of a beam associated with the downlink wireless communication ([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on a measurement of SSB measurement of a beam swept SSB from the gNB with multiple waveforms for different transmission patterns, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may has the lowest pathloss (Ali: [0059]).

Regarding claim(s) 27, Akkarakaran in view of Ali discloses all features of claim(s) 26 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the first waveform is based, at least in part, on at least one of ([0058]-[0059]: UE chooses the DL waveform based on different parameters):
power consumption associated with the first waveform; or
one or more parameters associated with the downlink wireless communication, wherein the one or more parameters include at least one of:
a channel dispersion parameter;
a velocity parameter;
a time alignment parameter;	
a phase noise parameter;
a non-linearity parameter;
a power amplifier power reduction parameter;
a number of communication streams;
an indication of a base station associated with the downlink wireless communication([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns); or
an indication of a beam associated with the downlink wireless communication ([0059]: the parameter may be a measurement of SSB measurement based on a beam swept SSB from the gNB with multiple waveforms for different transmission patterns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on a measurement of SSB measurement of a beam swept SSB from the gNB with multiple waveforms for different transmission patterns, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may has the lowest pathloss (Ali: [0059]).

Regarding claim(s) 20, Akkarakaran in view of Ali discloses all features of claim(s) 17 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the selected waveform is selected based, at least in part, on power consumption associated with the first waveform ([0057]: gNB selects the waveform for DL transmission based on UE power status, i.e., power headroom report).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the waveform, as taught by Akkarakaran, based on the UE power status, i.e., power headroom report, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]).

Regarding claim(s) 21, Akkarakaran in view of Ali discloses all features of claim(s) 17 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the selected waveform is selected based, at least in part, on another one or more parameters associated with the downlink wireless communication ([0057]: gNB selects the waveform for DL based on different parameters), wherein the other one or more parameters include at least one of:
a channel dispersion parameter;
a Rank Indication (RI) request;
a signal to interference plus noise ratio (SINR) parameter;
an integrated phase noise (IPN) parameter;
a number of mobile devices in a same spatial area;
an indication of a base station associated with the downlink wireless communication;
an indication of a beam associated with the downlink wireless communication; or
a battery status indication associated with a battery of the UE ([0057]: the parameter may be an indication of a UE battery power status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the waveform, as taught by Akkarakaran, based on an indication of a UE battery power status, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may save UE power at critical power status (Ali: [0057]).

Regarding claim(s) 28, Akkarakaran in view of Ali discloses all features of claim(s) 26 as outlined above. 
Akkarakaran does not disclose, but Ali discloses wherein the selected waveform is selected based, at least in part, on at least one of ([0057]: gNB selects the waveform for DL based on different parameters):
power consumption associated with the first waveform ([0057]: gNB selects the waveform for DL transmission based on UE power status, i.e., power headroom report); or
another one or more parameters associated with the downlink wireless communication, wherein the other one or more parameters include at least one of:
a channel dispersion parameter;
a Rank Indication (RI) request;
a signal to interference plus noise ratio (SINR) parameter;
an integrated phase noise (IPN) parameter;
a number of mobile devices in a same spatial area;
an indication of a base station associated with the downlink wireless communication;
an indication of a beam associated with the downlink wireless communication; or
a battery status indication associated with a battery of the UE ([0057]: the parameter may be an indication of a UE battery power status).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the waveform, as taught by Akkarakaran, based on an indication of a UE battery power status, as taught by Ali.
Doing so allows the UE to recommend a preferred DL waveform for a subsequent DL transmission based on some measurement (Ali: [0058], [0061]) that may be better than other waveforms (Ali: [0003]), i.e., it may save UE power at critical power status (Ali: [0057]).

Regarding claim(s) 25 and 30, Akkarakaran in view of Ali discloses all features of claim(s) 17 and 26 as outlined above. 
Akkarakaran discloses wherein the selected waveform comprises the first waveform or a different waveform ([0052]: the eNB chooses a high PAPR waveform (i.e., MC waveform) or a low PAPR waveform (i.e., SC waveform). [0049]: one of these waveforms is the preferred waveform requested by the UE).

	Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2020/0304229 A1) (cited in IDS) in view of Ali et al. (WO 2021/260655 A1) and Hosseini et al. (US 2020/0053730 A1) (cited in IDS).

Regarding claim(s) 2 and 18, Akkarakaran in view of Ali discloses all features of claim(s) 1 and 17 as outlined above. 
While Ali discloses in [0057] the gNB selects the waveform based on UE power status, such as power headroom report, Akkarakaran in view of Ali does not disclose, but Hosseini discloses wherein the first waveform is selected based, at least in part, on power consumption associated with the first waveform ([0130]-[0132]: based on a waveform determined by a base station without power limitation information of a UE, the UE calculates its power headroom/power limitation and requests a new waveform based on the calculated power headroom/power limitation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on a calculation of the UE’s power headroom/power limitation, as taught by Hosseini.
Doing so allows the UE to request and use a waveform based on its power headroom/power limitation (Hosseini: [0132]) which conserves power and ensure the UE has enough power headroom should an increased transmit power be needed (Hosseini: [0006]).

	Claim(s) 6-7, 14, 22-23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2020/0304229 A1) (cited in IDS) in view of Ali et al. (WO 2021/260655 A1) and Bai et al. (US 2021/0036817 A1) (cited in IDS).

Regarding claim(s) 6 and 14, Akkarakaran in view of Ali discloses all features of claim(s) 1 and 11 as outlined above. 
Akkarakaran in view of Ali does not disclose, but Bai discloses further comprising transmitting the request in response to detecting a change in the downlink wireless communication ([0104]: upon receiving an indication of which waveform is used for a beam or group of beams, a UE recommends SC-FDM waveform for a beam 205-a and OFDMA waveform for a beam 205-b. [0108]: both waveforms are used for downlink transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on waveforms used for a beam or group of beams for downlink transmissions, as taught by Bai.
Doing so improves the technique for selecting a waveform for beamformed communications (Bai: [0004]), i.e., efficient waveforms for data transmissions can be made based on channel characteristics (Bai: [0005], [0104], [0110]).

Regarding claim(s) 7, Akkarakaran in view of Ali discloses all features of claim(s) 6 as outlined above. 
Akkarakaran in view of Ali does not disclose, but Bai discloses wherein the change in the downlink wireless communication includes a change in at least one of:
a channel dispersion associated with the downlink wireless communication;
a velocity associated with the downlink wireless communication;
a time alignment associated with the downlink wireless communication;
a number of communication streams associated with the downlink wireless communication;
a base station associated with the downlink wireless communication; or
a beam associated with the downlink wireless communication ([0104]: upon receiving an indication of which waveform is used for a beam or group of beams, a UE recommends SC-FDM waveform for a beam 205-a and OFDMA waveform for a beam 205-b. [0108]: both waveforms are used for downlink transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on waveforms used for a beam or group of beams for downlink transmissions, as taught by Bai.
Doing so improves the technique for selecting a waveform for beamformed communications (Bai: [0004]), i.e., efficient waveforms for data transmissions can be made based on channel characteristics (Bai: [0005], [0104], [0110]).

Regarding claim(s) 22 and 29, Akkarakaran in view of Ali discloses all features of claim(s) 17 and 26 as outlined above. 
Akkarakaran in view of Ali does not disclose, but Bai discloses further comprising receiving the request in response to detecting a change in the downlink wireless communication ([0104]: upon receiving an indication of which waveform is used for a beam or group of beams, a UE recommends SC-FDM waveform for a beam 205-a and OFDMA waveform for a beam 205-b. [0108]: both waveforms are used for downlink transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on waveforms used for a beam or group of beams for downlink transmissions, as taught by Bai.
Doing so improves the technique for selecting a waveform for beamformed communications (Bai: [0004]), i.e., efficient waveforms for data transmissions can be made based on channel characteristics (Bai: [0005], [0104], [0110]).

Regarding claim(s) 23, Akkarakaran in view of Ali discloses all features of claim(s) 22 as outlined above. 
Akkarakaran in view of Ali does not disclose, but Bai discloses wherein the change in the downlink wireless communication includes a change in at least one of:
a channel dispersion associated with the downlink wireless communication;
a velocity associated with the downlink wireless communication;
a time alignment associated with the downlink wireless communication;
a number of communication streams associated with the downlink wireless communication;
a base station associated with the downlink wireless communication; or
a beam associated with the downlink wireless communication ([0104]: upon receiving an indication of which waveform is used for a beam or group of beams, a UE recommends SC-FDM waveform for a beam 205-a and OFDMA waveform for a beam 205-b. [0108]: both waveforms are used for downlink transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on waveforms used for a beam or group of beams for downlink transmissions, as taught by Bai.
Doing so improves the technique for selecting a waveform for beamformed communications (Bai: [0004]), i.e., efficient waveforms for data transmissions can be made based on channel characteristics (Bai: [0005], [0104], [0110]).

	Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. (US 2020/0304229 A1) (cited in IDS) in view of Ali et al. (WO 2021/260655 A1) and Yerramalli et al. (US 2020/0389786 A1) (cited in IDS).

Regarding claim(s) 8, Akkarakaran in view of Ali discloses all features of claim(s) 1 as outlined above. 
While Ali discloses in [0057] the gNB selects the waveform based on an indication of a UE battery power status, Akkarakaran in view of Ali does not disclose, but Yerramalli discloses further comprising transmitting the request in response to detecting a change in a battery status associated with a battery of the UE ([0092]: UE indicates a selected waveform based on different scenarios, such as different UE battery conditions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on different scenarios, such as different UE battery conditions, as taught by Yerramalli.
Doing so improves network performance (Yerramalli: [0092]).

Regarding claim(s) 24, Akkarakaran in view of Ali discloses all features of claim(s) 17 as outlined above. 
While Ali discloses in [0057] the gNB selects the waveform based on an indication of a UE battery power status, Akkarakaran in view of Ali does not disclose, but Yerramalli discloses further comprising receiving the request in response to detecting a change in a battery status associated with a battery of the UE ([0092]: UE indicates a selected waveform based on different scenarios, such as different UE battery conditions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request the downlink waveform preference, as taught by Akkarakaran, based on different scenarios, such as different UE battery conditions, as taught by Yerramalli.
Doing so improves network performance (Yerramalli: [0092]).

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Yerramalli et al. (US 2015/0023315 A1) – [0082]: UE transmits a third waveform L2 to the eNB. The third waveform L2 provides information to the eNB for data transmissions to the UE during a second time period.	Ali et al. (US 2022/0345261 A1) – [0138]-[0139]: gNB selects waveform for control and data of both UL and DL based on parameters, such as UE power consumption, i.e., battery status. [0173]: an apparatus sends an uplink control signaling to a network unit requesting a change in a downlink waveform type.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478